DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 10 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita (U.S. 5977486) in view of Miyano et al. (EP 0161557).
 	Regarding claims 1 and 14, Fujita discloses an exterior wall 14 Fig. 3 of a structure; a protrusion 12 extending out from the exterior wall; a seal 100 for sealing around the protrusion 12, the seal comprising: a sheet made from flexible material (rubber), the sheet comprising a wall cover portion 108 and a protrusion engaging collar 106, wherein: the wall cover portion defines an inner 
In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
   	Regarding claims 2 and 16, Fujita as modified discloses wherein the protrusion is piping 12 that passes through a hole in the exterior wall 14 of the structure, the piping having an outer diameter that is less than an inner diameter of the hole defined by the protrusion engaging collar.
 	Regarding claim 3, Fujita as modified discloses wherein the sheet made from flexible material (rubber) is resilient, and the second inner perimeter is smaller than the outer perimeter of the protrusion 12, the second inner perimeter providing a resilient seal around the outer perimeter of the protrusion.
 	Regarding claim 4, Fujita as modified discloses wherein a pressure member 20 seals the collar around the outer perimeter of the protrusion 12.  
 	Regarding claim 9, Fujita as modified discloses wherein the first inner perimeter 112 has a round or rectangular shape. 	Regarding claim 10, Fujita as modified discloses wherein the protrusion engaging collar 106 is capable of being reversible. Moreover, the court held that adjustability, where needed, is not a patentable advance… In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 	Regarding claim 15, Fujita as modified discloses that the flat contact face 102 of wall portion 108 faces the outer surface of the exterior wall 14.  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 7 and 8, the combination discloses wherein the textured face comprises bumps or ridges 110.
 	Regarding claim 11, the combination discloses a face plate 300 having an opening that is installed adjacent to the sheet such that the protrusion engaging collar 106 is received within the opening of the face plate 300.
 	Regarding claim 12, the combination discloses wherein the wall cover portion 108 extends out past the face plate 300 Fig. 24.
 	Regarding claim 13, the combination discloses wherein, when the face plate 300 is installed, the wall cover portion 108 comprises a profile along an outer perimeter of the face plate.  
 	Regarding claim 18, the combination discloses the step of installing a face plate 300 adjacent to the sheet, the protrusion engaging collar 106 being received within an opening of the face plate. 	Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita in view of Miyano et al. and further in view of Bravo (US 5,944,361).
 	Regarding claim 5, Fujita as modified discloses the invention as claimed above but fail to explicitly disclose the use of an additional sealant between the seal and the protrusion.  Bravo   					Response to Arguments  	Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive.  Applicant argues that the prior art references fail to teach a first face of the wall cover portion overlying the exterior wall of the building to permit airflow between the wall cover portion and the exterior wall of the building from the inner perimeter to the outer perimeter of the wall cover portion, stating that the Fujita reference provides a tight waterproof seal.  This is not persuasive since apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must 
 	Furthermore, with respect to the disclosure of Fujita having a waterproof seal does not mean an airtight seal is provided, thus airflow is capable of being permitted.
Applicant further argues that the Miyano reference teaches that the term “waterproof” is used only in relation to the waterproof pressure sensitive adhesive means that repairing material to concrete or the like is not peeled by water.  This is not persuasive, since the Miyano reference also teaches that the repairing material prevents water leakage.
 	Applicant further argues that there would be no motivation to combine Fujita and Miyano.  This is not persuasive since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that here would be no motivation to modify Fujita with an adhesive layer as suggested by the Examiner as doing so would not provide any advantage beyond what is already achieved by Fujita, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Fujita discloses a seal for sealing around a protrusion having a wall cover portion and a protrusion engaging collar.  Miyano teaches the use of a weatherproofing material installed thereon (either double or single coated adhesive).  It is this teaching that is being applied to Fujita.  Fujita already disclose all the other features required by the claims.
 	Applicant further argues that the Miyano reference does not teach a sheet of weatherproofing material that covers substantially all of an outer surface of the exterior wall as claimed.  This is not persuasive, since as previously discussed a change in size/area of the material is not patentably distinct from the prior art and would not change/destroy the overall function of the Miyano reference.  Moreover the hole in which Miyano’s material is around may be sized as large as the wall in which it resides thus providing a larger area being covered by the material.

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene G Byrd/
Examiner, Art Unit 3675